            Case 1:17-cv-04179-DLC Document 206 Filed 06/11/19 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES SECURITIES AND EXCHANGE
 COMMISSION,
                                                                Civil No. 1:17-CV-04179-DLC
           Plaintiff,
                                                                Honorable Judge Denise L. Cote
 v.                                                             Magistrate Judge Ronald L. Ellis

 ALPINE SECURITIES CORPORATION,

           Defendant.


DECLARATION OF MARANDA FRITZ IN SUPPORT OF ALPINE’S MEMORANDUM
         IN OPPOSITION TO THE SEC’S MOTION FOR REMEDIES

          I, Maranda Fritz, pursuant to 28 U.S.C. § 1746, declare under penalty of perjury under

the laws of the United States of America that the following statements are true and correct:

          1.      My name is Maranda Fritz and I am a resident of the State of New York, am over

18 years of age, and make the statements herein based on my personal knowledge.

          2.      I am legal counsel for Alpine Securities Corporation (“Alpine”), the above-named

Defendant in its action against Plaintiff United States Securities and Exchange Commission

(“SEC”).

          3.      Alpine has submitted a set of exhibits along with its Memorandum in Opposition

to the SEC’s Motion for Remedies.

          4.      Exhibit 1 is a true and correct copy of Alma Angotti’s deposition transcript.

          5.      Exhibit 2 is a true and correct copy of Alpine’s Rule 30(b)(6) deposition transcript

taken in this action.

          6.      Exhibit 3 is a true and correct copy of Randal Jones’ deposition transcript.

          7.      Exhibit 4 is a true and correct copy of Todd Groskreutz’s OTR transcript.

{01525122-1 }                                      1
            Case 1:17-cv-04179-DLC Document 206 Filed 06/11/19 Page 2 of 2



          8.     Exhibit 5 is a true and correct copy of Leia Farmer’s deposition transcript.

          9.     Exhibit 6 is a true and correct copy of Erin Green’s deposition transcript.

          10.    Exhibit 7 is a true and correct copy of a declaration executed by Erin Zipprich.

          11.    Exhibit 8 is a true and correct copy of a chart and graph submitted with the SEC’s

expert report.

          12.    Exhibit 9 is a true and correct copy of a supplemental declaration executed by

Randal Jones.

          WHEREFORE, I declare under penalty of perjury that the foregoing is true and correct.

          DATED this 10th day of June, 2019.



                                        /s/ Maranda Fritz
                                        Maranda Fritz




{01525122-1 }                                      2
